In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00091-CV

THE STONEGATE FINANCIAL                       §    On Appeal from the 96th District
CORPORATION, Appellant                             Court

V.                                            §    of Tarrant County (096-256351-11)


BROUGHTON MAINTENANCE                         §    July 30, 2019
ASSOCIATION, INC. AND OLD GROVE
MAINTENANCE ASSOCIATION, INC.,
Appellees                                     §    Opinion by Justice Kerr

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellant Stonegate Financial Corporation shall pay

all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Elizabeth Kerr
                                           Justice Elizabeth Kerr